UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-1350
                                     _____________

                           UNITED STATES OF AMERICA

                                            v.

                                DANIEL R. SIDDONS,
                                             Appellant
                                  _____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                         (D.C. Crim. No. 07-cr-00717-001)
                    District Judge: Honorable Paul S. Diamond
                                   ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 13, 2011
                                   ____________

               Before: RENDELL, JORDAN and BARRY, Circuit Judges

                            (Opinion Filed: October 5, 2011)
                                    ____________

                            ORDER AMENDING OPINION
                                  ____________

       As it appears that the opinion entered in the above matter on October 5, 2011,
contained a typographical error, it is hereby

       ORDERED that the opinion be amended to correct “leading guilty” to “pleading
guilty” on line 8 of text on page 5.

                                                 By the Court,

                                                 /s/Maryanne Trump Barry
                                                 Circuit Judge
Dated:       October 7, 2011
MB/cc:   Ashley K. Lunkenheimer, Esq.
         Todd E. Henry, Esq.